    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    FREDDIE R.,

                                  Plaintiff,                                     No. 3:18-CV-907
                                                                                 (CFH)
                    v.

    ANDREW SAUL,1

                                   Defendant.


    APPEARANCES:                                          OF COUNSEL:

    Lachman, Gorton Law Firm                              PETER A. GORTON, ESQ.
    P.O. Box 89
    1500 East Main Street
    Endicott, New York 13761-0089
    Attorney for plaintiff

    Social Security Administration                        CATHARINE L. ZURBRUGG, ESQ.
    Office of Regional General Counsel                    Special Assistant U.S. Attorney
    Region II
    26 Federal Plaza - Room 3904
    New York, New York 10278
    Attorney for the Commissioner

    CHRISTIAN F. HUMMEL
    U.S. MAGISTRATE JUDGE

                              MEMORANDUM-DECISION AND ORDER

            Plaintiff Freddie R. brings this action pursuant to 42 U.S.C. § 405(g) seeking

    review of a decision by the Commissioner of Social Security (“the Commissioner”)

    denying his application for disability insurance benefits and supplemental security




       1
        Andrew Saul was appointed Commissioner of Social Security, and has been substituted as the
defendant in this action.
     income (“SSI”) benefits. Dkt. No. 1 (“Compl.”).2 Plaintiff moves for a finding of disability

     or remand for a further hearing, and the Commissioner cross moves for a judgment on

     the pleadings. Dkt. Nos. 11, 14. Plaintiff filed a reply. Dkt. No. 15. For the following

     reasons, the determination of the Commissioner is affirmed.



                                                  I. Background

             Plaintiff was born in 1973, and completed eleventh grade. T. 33, 35.3 He has a

     driver’s license, but does not drive. Id. at 35. Plaintiff lives with his wife and two

     children in a duplex apartment. Id. at 34. Plaintiff previously worked stocking and

     loading trucks and warehouses. Id. at 37-38.

             On June 17, 2014, plaintiff protective filed a Title II application for disability

     insurance benefits. T. 211. On that same day, plaintiff also protectively filed a Title XVI

     application for SSI benefits. Id. at 218. In both applications, plaintif f alleged a disability

     onset date of December 29, 2011. Id. at 211, 218. The applications were initially

     denied on August 13, 2014. Id. at 84-89. Plaintiff requested a hearing, and a hearing

     was held on April 27, 2017 before Administrative Law Judge (“ALJ”) Gretchen Mary

     Greisler. Id. at 29-62, 92. ALJ Greisler issued an unf avorable decision on May 24,

     2017. Id. at 15-24. On June 13, 2018, the Appeals Council denied plaintif f’s request



        2
           Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. Dkt. No. 7.

        3
         “T.” followed by a number refers to the pages of the administrative transcript filed by the
Commissioner. Dkt. No. 8. Citations refer to the pagination in the bottom right-hand corner of the
administrative transcript, not the pagination generated by CM/ECF.

                                                          2
for review, making the ALJ’s decision the final determination of the Commissioner. Id.

at 1-6. Plaintiff commenced this action on August 2, 2018. See Compl.



                                     II. Discussion

                                A. Standard of Review

      In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that

in the record one can find “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations

omitted)). The substantial evidence standard is “a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion is arguably

supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148


                                            3
(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal

standards were applied and the ALJ’s finding is supported by substantial evidence,

such finding must be sustained “even where substantial evidence may support the

plaintiff’s position and despite that the court’s independent analy sis of the evidence may

differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y.

1992) (citation omitted).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available

to him or her based on his or her age, education, and work experience. Id. §

423(d)(2)(A). Such an impairment must be supported by “medically acceptable clinical

and laboratory diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the

impairments is “based [upon] objective medical facts, diagnoses or medical opinions

inferable from the facts, subjective complaints of pain or disability, and educational

background, age, and work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB),

2006 WL 399458, at *3 (S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d


                                               4
1033, 1037 (2d Cir. 1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the regulations.
              If the claimant has such an impairment, the [Commissioner]
              will consider him [or her] disabled without considering
              vocational factors such as age, education, and work
              experience; the [Commissioner] presumes that a claimant who
              is afflicted with a “listed” impairment is unable to perform
              substantial gainful activity.

              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity to
              perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177, 1179-

80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth

step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).



                                              5
                                     C. ALJ Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged substantial gainful activity since December 29, 2011, the

alleged onset date. T. 17. The ALJ found at step two that plaintiff had the severe

impairment of degenerative disc disease of the cervical and lumbar spine. Id. At step

three, the ALJ determined that plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 18. Before reaching step four, the

ALJ concluded that plaintiff retained the residual functional capacity (“RFC”) to

              perform sedentary work as defined in 20 CFR 404.1567(a) and
              416.967(a) except he is able to sit for one hour before needing
              to change positions for a brief period to allow him to stretch.
              He is able to stand and/or walk for 20 minutes. He is able to
              occasionally bend and climb stairs and ramps. He cannot
              tolerate concentrated exposure to respiratory irritants.

Id. At step four, the ALJ found that plaintiff was unable to perform any past relevant

work. Id. at 23. At step five, the ALJ determined that, after consulting a vocational

expert, there were jobs that existed in significant numbers in the national economy that

plaintiff could perform. Id. Thus, the ALJ determined that plaintiff “ha[d] not been

under a disability, as defined in the Social Security Act, from December 29, 2011,

through the date of this decision.” Id. at 24.



                                      D. Arguments

       Plaintiff first argues that the ALJ’s RFC determination is not supported by



                                             6
substantial evidence. Dkt. No. 11 at 10-16. Specifically, he contends that (1) plaintiff

cannot meet employer standards for staying on task and attendance; and (2) plaintif f’s

need to change positions precludes his ability to perform sedentary work. See id.

Plaintiff next argues that the ALJ failed to consider a closed period of benefits. Id. at

16-17. Plaintiff then argues that the ALJ improperly weighed the opinion evidence. Id.

at 17-18. Finally, plaintiff argues that the step five determination is not supported by

substantial evidence. Id. at 18-19. Conversely, the Commissioner first argues that the

ALJ’s RFC determination is supported by substantial evidence. Dkt. No. 14 at 6-17.

The Commissioner next argues that the ALJ did not fail to consider a closed period of

benefits. Id. at 17. The Commissioner then argues that the ALJ properly weighed the

medical evidence. Id. at 18-21. Finally, the Commissioner argues that substantial

evidence supports the step five determination. Id. at 21.



                               E. Relevant Medical Evidence

                                  1. Gilbert Jenouri, M.D.

       Plaintiff met with Dr. Jenouri for a orthopedic consultative examination on June

10, 2016. Plaintiff reported difficulties with his lower back, status post back surgery in

October 2015. T. 467. He reported continued sharp low back pain with an intensity of

8 or 9 out of 10. Id. Plaintiff stated that the pain radiated to the bilateral hips and rig ht

lower extremity with numbness and tingling. Id. Plaintiff reported that the pain occurred

every day and precipitated with activity. Id. As to activities of daily living, plaintiff

reported that he did not cook, clean, shop, do laundry , or provide childcare. Id. He


                                               7
indicated that he showers and dresses every day, watches television, listens to the

radio, and reads. Id. at 467-68.

       Dr. Jenouri indicated that plaintiff did not appear to be in acute distress. T. 468.

His gait was antalgic, and he was unable to walk on his heels or toes without difficulty.

Id. Plaintiff’s squat was fifty percent, and his station was normal. Id. He did not need

help changing for the examination or getting on and of the examination table, and he

was able to rise from his chair without difficulty. Id. Plaintiff’s hand and finger dexterity

was intact, and his grip strength was 5/5 bilaterally. Id. Plaintiff had full flexion,

extension, lateral flexion, and rotary movements bilaterally in his cervical spine. Id. He

had full range of motion in his shoulders, elbows, hands, wrists, and fingers bilaterally.

Id. Plaintiff’s straight leg raise was positive at 30 degrees on both legs. Id.

       Dr. Jenouri opined that plaintiff had moderate to severe restrictions walking,

standing, and sitting long periods; bending, stair climbing, lifting, and carrying. T. 469.

He indicated that plaintiff should avoid smoke, dust, and other known respiratory

irritants. Id. Dr. Jenouri described plaintiff's prognosis as stable. Id.

       On June 12, 2016, Dr. Jenouri completed a medical source statement, wherein

he opined that plaintiff could occasionally lift or carry up to ten pounds, but never lift or

carry more than ten pounds. T. 470. He further opined that plaintiff could sit for two

hours at a time without interruption, and for six hours total in an eight-hour day; and

stand and work for one hour at a time without interruption, and for one hour total in an

eight-hour day. Id. at 471. Dr. Jenouri opined that plaintif f could never reach with

either hand, and occasionally handle, finger, feel, and push/pull with either hand. Id. at


                                               8
472. Plaintiff could occasionally operate foot controls with both feet. Id. Dr. Jenouri

indicated that plaintiff could occasionally climb stairs and ramps, but never climb

ladders or scaffolds, balance, stoop, kneel, crouch, or crawl. Id. at 473. Dr. Jenouri

opined that plaintiff could occasionally operate a motor vehicle. Id. at 474. Dr. Jenouri

further indicated that plaintiff could not walk a block at a reasonable pace on rough or

uneven surfaces. Id. at 275.



                                2. Matthew Bennett, M.D.

       On October 31, 2016, Dr. Bennett completed a questionnaire concerning

plaintiff’s limitations. T. 717. Dr. Bennett indicated that plaintiff’s condition would cause

him pain, fatigue, diminished concentration, and diminished work pace. Id. He

indicated that plaintiff would need to rest at work. Id. Dr. Bennett opined that plaintiff

would be off task more than 33 percent of the day. Id. Dr. Bennett indicated that

plaintiff would have good days and bad days, and the bad days would lead to missed

work more than four days per month. Id. at 717-18. Dr. Bennett stated that plaintif f

could sit for approximately four hours out of an eight-hour day, but would need to

change positions every hour. Id. at 718. Plaintiff could stand/walk for approximately six

hours out of an eight hour day, but for only ten to twenty minutes at a time. Id. Dr.

Bennett indicated that plaintiff could frequently lift up to five pounds, occasionally lift up

to ten pounds, and never lift over ten pounds. Id.

       In March 2017, Dr. Bennett indicated that plaintif f’s condition had stayed the

same since the October 2016 questionnaire. T. 716.


                                              9
                                 3. John Welch, Jr., D.O.

       On September 16, 2016, Dr. Welch completed a questionnaire concerning

plaintiff’s limitations. T. 678. Dr. Welch indicate that plaintiff’s condition would cause

him pain, fatigue, diminished concentration, and diminished work pace. Id. He noted

that plaintiff would need to rest at work. Id. Dr. Welch opined that plaintiff would be off

task more than 33 percent of the day. Id. Dr. Welch indicated that plaintiff would have

good days and bad days, and the bad days would cause him to miss more than four

days of work per month. Id. at 678-79. Dr. W elch opined that plaintiff could sit for

approximately four hours out of an eight-hour day. Id. at 679. He further opined that

plaintiff could stand or walk for one to two hours out of an eight-hour day. Id. Dr.

Welch indicated that plaintiff could frequently lift up to five pounds, occasionally lift up to

ten pounds, and never lift over ten pounds. Id.



                        F. The ALJ’s Analysis of Plaintiff’s RFC

       RFC describes what a claimant is capable of doing despite his or her

impairments, considering all relevant evidence, which consists of physical limitations,

symptoms, and other limitations beyond the symptoms. See Martone, 70 F. Supp. 2d

at 150; 20 C.F.R. §§ 404.1545, 416.945. “In assessing RFC, the ALJ’s findings must

specify the functions plaintiff is capable of performing; conclusory statements regarding

plaintiff’s capabilities are not sufficient.” Martone, 70 F. Supp. 2d at 150. T he ALJ then

uses the RFC to determine whether the claimant can perform his or her past relevant

work. See New York v. Sullivan, 906 F.2d 910, 913 (2d Cir. 1990); 20 C.F.R. §§


                                              10
404.1545, 416.960. If it is determined that a claimant cannot perform past relevant

work, “the burden shifts to the Commissioner to determine whether there is other work

which the claimant could perform.” Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999).

       When assessing a claimant's RFC, an ALJ is entitled to rely on opinions from

both examining and non-examining State agency medical consultants because these

consultants are qualified experts in the field of social security disability. See also Frey

ex rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary order) ("The

report of a State agency medical consultant constitutes expert opinion evidence which

can be given weight if supported by medical evidence in the record."); Little v. Colvin,

No. 14-CV-0063, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) ("State agency

physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.") (internal quotation marks omitted). “An ALJ

should consider ‘all medical opinions received regarding the claimant.’” Reider v.

Colvin, No. 15-CV-6517, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting

Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)); see also SSR 96-8p,

1996 WL 374184, at *7 (July 2, 1996). The factors for considering opinions from

non-treating medical sources are the same as those for assessing treating sources,

with the consideration of whether the source examined the claimant or not replacing the

consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6).

       Here, the ALJ concluded that plaintiff retained the RFC to


                                             11
              perform sedentary work as defined in 20 CFR 404.1567(a) and
              416.967(a) except he is able to sit for one hour before needing
              to change positions for a brief period to allow him to stretch.
              He is able to stand and/or walk for 20 minutes. He is able to
              occasionally bend and climb stairs and ramps. He cannot
              tolerate concentrated exposure to respiratory irritants.

Id. at 18.

       Plaintiff first argues that “[t]he undisputed medical opinions of record show that

[p]laintiff cannot meet employer standards for staying on task and/or attendance.” Dkt.

No. 11 at 10. In making this argument plaintiff relies on the medical source statements

of Dr. Bennett and Dr. Welch, plaintiff’s treating physicians, who both opined that

plaintiff would be off task more than 33 percent of the day and absent more than four

days per month. See T. 678-79, 717-18. The ALJ afforded both of these opinions “little

evidentiary weight because it [was] not supported by the clinical findings during

examinations.” Id. at 22. As to Dr. Bennett, the ALJ cites one instance in October 2016

wherein Dr. Bennett noted that plaintiff’s gait was normal and that he was able to walk

on his heels and toes. Id. Indeed, as the Com missioner argues, Dr. Bennett and Dr.

Welch’s opinions regarding plaintiff’s ability to be on task and his work attendance are

inconsistent with the medical evidence in the record, which indicated generally

unremarkable findings including normal gait and station, good lumbar flexion, mild

tenderness in left lower spine, no muscle astrophy, no strength or sensory deficits in the

lower extremities, and full range of motion in plaintiff’s shoulders. See id. at 332, 398,

400, 402, 407, 412, 415, 418, 421, 424, 428, 462-63, 484, 495, 502, 565, 569, 583. T o

the extent that plaintiff argues that the ALJ did not properly assess his pain, the Court

notes that the ALJ discussed plaintiff’s complaints of pain and found them inconsistent

                                            12
with medical evidence in the record. See id. at 20-21. For example. the ALJ noted that

plaintiff indicated to his provider in 2016 that his back pain improved with exercise and

use, and compared that statement to other abnormal findings in the record. See id. at

20 (citing id. at 534). Further, the ALJ stated that plaintif f first complained of neck pain

in April 2015. Id. at 20 (citing id. at 502). That pain continued in May 2015, but in June

2015, plaintiff indicated that he did not want any further treatment for his neck because

his pain improved with physical therapy. Id. at 20 (citing id. at 504). As such, the ALJ

properly considered plaintiff’s pain in conjunction with his ability to be on task and

attend work. See Reices-Colon v. Astrue, 523 F. App'x 796, 799 (2d Cir. 2013)

(summary order) (relying on “four pieces of evidence in the record” supporting the

conclusion that plaintiff’s pain had improved with treatment). “While, the Court is

aware that the record contains some evidence that supports plaintiff's subjective

complaints of pain, ‘disability requires more than mere inability to work without pain.’”

Fernandez v. Astrue, No. 11-CV-1644 DLI, 2013 W L 1232210, at *16 (E.D.N.Y. Mar.

26, 2013) (citations omitted).

       The Court agrees with the Commissioner that although plaintiff cites to various

instances in the record that he believes supports attendance and concentration

limitations, “none of those records actually indicate that he had limitations in those

areas.” Dkt. No. 14 at 12-13. As such, the Court f inds that the ALJ did not err in failing

to assess concentration and attendance limitations.

       The Court reaches a similar conclusion with regard to plaintiff’s need to change

positions. Plaintiff argues that the “primary issue in this case . . . boils down to how


                                             13
long [p]laintiff must stand before being able to return to a seated position.” Dkt. No. 11

at 13. As stated, the ALJ found that plaintiff could “sit for one hour before needing to

change positions for a brief period to allow him to stretch.” T. 18. Plaintiff is correct

that the medical providers opined that plaintiff had restrictions sitting for long periods of

time. See id. at 469, 471, 679, 718; Dkt. No. 11 at 15. How ever, the ALJ limited

plaintiff to sitting for one hour at a time, which is consistent with both Dr. Bennett and

Dr. Welch’s opinions that plaintiff could sit for four hours and change positions every

hour or two hours, respectively. Id. at 679, 718. Moreover, as the Commissioner

argues, the normal examination findings discussed above support the ALJ’s finding that

plaintiff only needed a brief period of stretching before he returned to a seated position.

See supra; Dkt. No. 14 at 13. It is well-settled that “[a]n ALJ may rely on a vocational

expert's testimony regarding a hypothetical as long as there is substantial record

evidence to support the assumption[s] upon which the vocational expert based his

opinion, and accurately reflect the limitations and capabilities of the claimant involved.”

McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014) (citations and internal q uotation

marks omitted). Because the record not only demonstrates generally normal

examination findings, but also shows plaintiff’s continued improvement with regard to

limitations and pain, the Court finds that the ALJ properly relied on the vocational

expert’s testimony in assessing plaintiff’s ability to change positions, and formulated an

RFC that is supported by substantial evidence.

       Again, the Court reminds that where the ALJ’s finding is supported by substantial

evidence, such finding must be sustained “even where substantial evidence may


                                             14
support the plaintiff’s position and despite that the court’s independent analy sis of the

evidence may differ from the [Commissioner’s].” Rosado, 805 F. Supp. at 153.

Accordingly, the Court concludes that remand is inappropriate on this basis.



                   G. Consideration of a Closed Period of Benefits

       Plaintiff argues that because the ALJ noted some improvement in plaintiff’s back

pain after the implementation of a spinal cord stimulator, the ALJ should have

considered a closed period of benefits from plaintiff’s onset date through the date of the

insertion of the stimulator. Dkt. No. 11 at 16-17. The Commissioner argues that “the

ALJ considered and discussed medical records from the entire relevant period,

including treatment notes dating back to 2012 indicating that [p]laintiff’s gait and station

were normal, with a few abnormal findings aside from muscle spasms.” Dkt. No. 14 at

17. The Court agrees with the Commissioner.

       “A closed period of disability refers to when a claimant is found to be disabled for

a finite period of time which started and stopped prior to the date of the administrative

decision granting disability status.” Deronde v. Astrue, No. 7:11-998, 2013 W L 869489

at *1 n.4 (N.D.N.Y. Feb.11, 2013) (internal quotation marks omitted). As the

Commissioner argues, the ALJ considered ample evidence throughout the relevant

period that supported her RFC finding, including plaintiff’s treatment notes from

plaintiff’s alleged onset date through the date of the implementation of the spinal cord

stimulater. See Dkt. No. 14 at 17 (citing T. 20, 418, 421, 424, 428, 462-63, 484, 495,

502, 565, 569, 583). Thus, “although [plaintiff’s] condition may have improved, there is


                                             15
no error in finding that the condition improved from was not disabling. Therefore,

because there is substantial evidence indicating that [plaintiff] was not disabled during

any period, the ALJ was correct not to consider a closed period of benefits.” Williams v.

Colvin, No. 15-CV-144S, 2016 WL 3085426, at *4 (W.D.N.Y. June 2, 2016). As such,

remand is not required on this basis.



                    H. The ALJ’s Analysis of the Opinion Evidence

       When evaluating a claim seeking disability benefits, factors to be considered by

the ALJ include objective medical facts, clinical findings, the treating physician's

diagnoses, subjective evidence of disability, and pain related by the claimant. See

Harris v. R.R. Ret. Bd., 948 F.2d 123, 126 (2d Cir.1991). Generally , more weight is

given to a treating source. Under the regulations, a treating source's opinion is entitled

to controlling weight if well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is consistent with other substantial evidence in the record.

20 C.F.R. § 404.1527(d)(2) (2005); Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000).

“This rule applies equally to retrospective opinions given by treating physicians.”

Campbell v. Astrue, 596 F. Supp. 2d 445, 452 (D.Conn. 2009) (citations om itted).

Before a treating physician's opinion can be discounted, the ALJ must provide “good

reasons.” Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998).

       The ALJ is required to assess the following factors in determining how much

weight to accord the physician's opinion: “(i) the frequency of examination and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of


                                             16
the opinion; (iii) the opinion's consistency with the record as a whole; (iv) whether the

opinion is from a specialist; and (v) other relevant factors.” Schaal, 134 F.3d at 503. If

other evidence in the record conflicts with the opinion of the treating physician, this

opinion will not be deemed controlling or conclusive, and the less consistent the opinion

is, the less weight it will be given. See Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)

(citation omitted). Ultimately, the final determination of disability and a claimant's

inability to work rests with the Commissioner. See id. at 133-34; 20 C.F.R. §

404.1527(e) (2005).

         The ALJ granted Dr. Daniel Fedorowicz’s4 opinion that although plaintiff was

“certainly not capable of going back to a heavy lifting job, . . . he is certainly capable of

sedentary light work in a sit down mode,” T. 456, “great weight in determining [plaintiff’s

RFC] because it is a medical opinion from a treating source and is supported by the

diagnostic studies and clinical findings,” id. at 21. Although the Court agrees that the

terminology used by Dr. Fedorowicz seems to conflate sedentary and light work, the

Court agrees with the Commissioner that “Dr. Fedorowicz’s opinion [ ] indicates that

[p]laintiff can perform seated work.” Dkt. No. 14 at 23. Such statement is consistent

with Dr. Fedorowicz’s examination on that date, which showed no significant

radiculopathy and that plaintiff was able to touch his ankles with his legs straight without

difficulty. T. 456. The notion that plaintiff could perform seated work is also consistent

with the other medical evidence in the record, as discussed above. See supra. It was

the ALJ’s discretion to weigh the evidence concerning plaintiff’s stress limitations and


  4
      Dr. Fedorowicz was one of plaintiff’s treating physicians.

                                                      17
make a RFC determination that was consistent with the evidence as a whole. See Bliss

v. Colvin, No. 3:13-CV-1086, 2015 W L 457643, at *7 (N.D.N.Y., Feb. 3, 2015) (“It is the

ALJ’s sole responsibility to weigh all medical evidence and resolve material conflicts

where sufficient evidence provides for such.”); White v. Colvin, No. 6:13-CV-0084, 2014

WL 1311993, at *7 (N.D.N.Y. Mar. 31, 2014) (“[I]t is the ALJ’s job to properly evaluate

the evidence and reconcile any apparent inconsistencies.”); Petell v. Comm'r of Soc.

Sec., No. 7:12-CV-1596, 2014 W L 1123477, at *10 (N.D.N.Y. Mar. 21, 2014) (“It is the

ALJ’s sole responsibility to weigh all medical evidence and resolve material conflicts

where sufficient evidence provides for such.”); Balsamo v. Chater, 142 F.3d 75, 81 (2d

Cir. 1998) (noting that the ALJ is “free to resolve issues of credibility as to lay testimony

or choose between properly submitted medical opinions”). As such, the Court

concludes that the ALJ properly weighed Dr. Fedorowicz.

       Plaintiff also argues that the ALJ improperly weighed the opinion of the

consultative examiner, Dr. Jenouri. See Dkt. No. 11 at 17-18. The Court disagrees.

The ALJ granted Dr. Jenouri’s opinion “some weight in determining [plaintiff’s RFC], but

only to the extent that it is supported by the evidence as a whole.” T. 22. The ALJ

correctly noted that the “clinical findings documented in [plaintiff’s] treatment notes

shortly before and shortly after the consultative examination, indicate that [plaintiff’s]

gait and station were normal.” Id. Moreover, the ALJ acknowledged that plaintiff had

limitations in standing, walking, bending, lifting, carrying, but indicated that the record

did “not suggest that he [was] unable to perform these activities.” Id. Insofar as plaintiff

argues that plaintiff maintained these limitations, the Court disagrees. As the


                                             18
Commissioner argues, plaintiff did not seek treatment for his shoulder after 2012. Dkt.

No. 14 at 20. Although plaintiff complained of neck pain and reduced strength in his left

arm in April 2015, he returned to full strength the next month and had full range of

motion bilaterally in his shoulders. Id. (citing T. 20, 502-03). As the ALJ noted, and the

Court assessed above, plaintiff indicated that his neck and arm pain improved with

physical therapy, and in June 2015 stated that he did not want any further treatment.

Id.; T. 504. “The Court is cognizant that the opinions of consultative examiners are not

entitled to the same deference as opinions by treating physicians, and that in fashioning

an RFC, the ALJ is not required to adopt any one opinion.” Pugh v. Comm'r of Soc.

Sec., 351 F. Supp. 3d 305, 315 (W .D.N.Y. 2018) (internal citations omitted). As such,

the Court finds that the ALJ properly found Dr. Jenouri’s inconsistent with the weight of

the evidence.

      The Court notes that the substantial evidence standard is “a very deferential

standard of review,” and that “once an ALJ finds facts, we can reject [them] only if a

reasonable factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448

(internal quotations marks omitted). Based on the evidence in the record, the Court

concludes that substantial evidence supports the ALJ’s weighing of opinion evidence.

      Moreover, the ALJ has the responsibility of reviewing all the evidence before her,

resolving inconsistencies, and making a determination consistent with the evidence as

a whole. See Bliss, 2015 WL 457643, at *7. "[I]t is the province of the ALJ to consider

and resolve conflicts in the evidence as long as the decision rests upon ‘adequate

findings supported by evidence having rational probative force.'" Camarata v. Colvin,


                                            19
No. 14-CV-0578, 2015 WL 4598811, at *9 (N.D.N.Y. July 29, 2015) (quoting Galiotti v.

Astrue, 266 F. App'x 66, 67 (2d Cir. 2008) (summary order)). It is clear from the ALJ's

overall decision that she appropriately considered the evidence before her, including

the opinions of record and plaintiff’s medical records. The Court's review of the ALJ's

overall decision indicates that she properly reviewed the evidence of record and

provided sufficient explanation for her analysis. For the reasons above, the Court

therefore finds that the ALJ's RFC determination (including her analysis of the opinion

evidence) and overall finding that plaintiff is not disabled are supported by substantial

evidence.



                                I. Step Five Determination

       Although the claimant has the general burden to prove he has a disability under

the definitions of the Social Security Act, the burden shifts to the Commissioner at step

five “‘to show there is other work that [the claimant] can perform.’” McIntyre, 758 F.3d

at 150 (quoting Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 (2d Cir. 2012)). "An ALJ

may rely on a vocational expert's testimony regarding a hypothetical [question] as long

as 'there is substantial record evidence to support the assumption[s] upon which the

vocational expert based his opinion' [and]. . . [the hypothetical question] accurately

reflect[s] the limitations and capabilities of the claimant involved." McIntyre, 758 F.3d at

151 (quoting Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983); citing

Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)). "If a hypothetical question

does not include all of a claimant's impairments, limitations, and restrictions, or is


                                             20
otherwise inadequate, a vocational expert's response cannot constitute substantial

evidence to support a conclusion of no disability." Pardee, 631 F. Supp. 2d at 211

(citing Melligan v. Chater, No. 94-CV-0944, 1996 W L 1015417, at *8 (W.D.N.Y. Nov.

14, 1996)).

       The Court finds that the ALJ’s finding that plaintiff was capable of performing a

significant number of jobs in the national economy is supported by substantial evidence

in the record. As stated above, the ALJ properly determined plaintiff’s RFC, and

substantial evidence in the record supports that finding. See T. 23-24. Because the

ALJ posed a hypothetical based on that RFC, and the jobs that the v ocational expert

set forth all constitute sedentary work with the limitations set forth in the RFC, the Court

finds that the step five determination is supported by substantial evidence. See id.



                                      III. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that Freddie R.’s motion (Dkt. No. 11) is DENIED; and it is further

       ORDERED, that the Commissioner’s motion for judgment on the pleadings (Dkt.

No. 14) is GRANTED; and it is further

       ORDERED, that the Clerk of the Court serve copies of this Memorandum-

Decision and Order on the parties in accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: September 27, 2019
       Albany, New York



                                             21
